DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-5, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nory et al. (US 2018/0077718).

Regarding claim 1, Nory discloses 
a scheduling method for use in a User Equipment (UE), comprising: determining a correspondence between predetermined service characteristics and Scheduling Request (SR) resources configured on different channels (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic and selecting the first resource as the scheduling request indication resource when the device has data to transmit without the particular characteristic. The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier);
determining a first service characteristic of a first service for triggering a SR (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier) when it is detected that the SR has been triggered (¶ [0079]: first resource used for transmitting a scheduling request indication in a subframe can be determined at a device. The ; and
selecting a SR resource corresponding to the first service characteristic in accordance with the first service characteristic and the correspondence (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier), and transmitting the SR through the selected SR resource, wherein the SR resources configured on the different channels comprise a SR resource configured on a Physical Uplink Control Channel (PUCCH) and a SR resource configured on a short Physical Uplink Control Channel (sPUCCH) (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI), and the predetermined service characteristics comprise: Quality of Service (QoS); or priority level; or QoS and priority level; or QoS and delay requirement; or priority level and delay requirement; or QoS, priority level and delay requirement (¶ [0081]: The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular 

Regarding claim 3, Nory discloses 
wherein the determining the correspondence between the predetermined service characteristics and the SR resources configured on different channels comprises: determining the correspondence between the predetermined service characteristics and the SR resources configured on different channels (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI) in accordance with a configuration instruction about the correspondence between the predetermined service characteristics (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier) and the SR resources configured on different channels transmitted from the base station (¶ [0032]: For the case where second set of resources includes a PUCCH resource, the UE can use a first PUCCH resource from a first higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using regular TTI transmission; and use a second PUCCH .

Regarding claim 4, Nory discloses 
wherein prior to selecting the SR resource corresponding to the first service characteristic in accordance with the first service characteristic and the correspondence (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier) and transmitting the SR through the selected SR resource (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI), the scheduling method further comprises: receiving a Radio Resource Control (RRC) message transmitted from the base station (¶ [0032]: For the case where second set of resources includes a PUCCH resource, the UE can use a first PUCCH resource from a first higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using regular TTI transmission; and use a second PUCCH resource from a second higher layer configured set of PUCCH resources to transmit SR for ; and
determining the SR resources configured by the base station for the UE on the PUCCH and the sPUCCH respectively (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI) in accordance with the RRC message (¶ [0032]: For the case where second set of resources includes a PUCCH resource, the UE can use a first PUCCH resource from a first higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using regular TTI transmission; and use a second PUCCH resource from a second higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using sTTI transmission).

Regarding claim 5, Nory discloses 
wherein the selecting the SR resource corresponding to the first service characteristic in accordance with the first service characteristic and the correspondence (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier)  and transmitting the SR through the selected SR resource (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI) comprises: selecting the SR resource corresponding to the first service characteristic from the SR resources configured by the base station for the UE on the PUCCH and the sPUCCH respectively (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI) in accordance with the first service characteristic and the correspondence (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier), and transmitting the SR through the selected SR resource (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a 

Regarding claim 7, Nory discloses 
a UE, comprising a processor, a transceiver and a memory, wherein the processor is configured to read a program stored in the memory to (Fig. 11):
determine a correspondence between predetermined service characteristics and SR resources configured on different channels (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic and selecting the first resource as the scheduling request indication resource when the device has data to transmit without the particular characteristic. The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier);
determine a first service characteristic of a first service for triggering a SR (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier)  when it is detected that the SR has been triggered (¶ [0079]: first resource used for transmitting a scheduling request indication in a subframe can be determined at a device. The first resource can be associated with uplink data transmissions using a first TTI length; ¶ [0080]: ; and
select a SR resource corresponding to the first service characteristic in accordance with the first service characteristic and the correspondence (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier), and transmit the SR through the selected SR resource, wherein the SR resources configured on different channels comprise a SR resource configured on a PUCCH and a SR resource configured on a sPUCCH (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI), and the predetermined service characteristics comprise: Quality of Service (QoS); or priority level; or QoS and priority level; or QoS and delay requirement; or priority level and delay requirement; or QoS, priority level and delay requirement 
the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor (Fig. 11).

Regarding claim 9, Nory discloses 
wherein the processor is further configured to read the program stored in the memory to:  determine the correspondence between the predetermined service characteristics and the SR resources configured on different channels (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI) in accordance with a configuration instruction about the correspondence between the predetermined service characteristics (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier) and the SR resources configured on different channels transmitted from the base station (¶ [0032]: For the case where second set of resources includes a PUCCH resource, the UE can use a first PUCCH resource from a first higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using regular TTI transmission; and use a second PUCCH resource from a second higher layer configured set of PUCCH resources to transmit SR for .

Regarding claim 10, Nory discloses 
wherein the processor is further configured to read the program stored in the memory to:  
receive a RRC message transmitted from the base station (¶ [0032]: For the case where second set of resources includes a PUCCH resource, the UE can use a first PUCCH resource from a first higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using regular TTI transmission; and use a second PUCCH resource from a second higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using sTTI transmission); and
determine the SR resources configured by the base station for the UE on the PUCCH and the sPUCCH respectively (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI) in accordance with the RRC message (¶ [0032]: For the case where second set of resources includes a PUCCH resource, the UE can use a first PUCCH resource from a first higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using regular TTI transmission; and use a second PUCCH resource from a second higher layer configured set of 

Regarding claim 11, Nory discloses 
wherein the processor is further configured to read the program stored in the memory to:   select the SR resource corresponding to the first service characteristic from the SR resources (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier) configured by the base station for the UE on the PUCCH and the sPUCCH respectively (¶ [0032]: For the case where second set of resources includes a PUCCH resource, the UE can use a first PUCCH resource from a first higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using regular TTI transmission; and use a second PUCCH resource from a second higher layer configured set of PUCCH resources to transmit SR for indicating the network that it has data to transmit that can be scheduled using sTTI transmission) in accordance with the first service characteristic and the correspondence (¶ [0081]: Selecting can also include selecting the second resource as the scheduling request indication resource when the device has data to transmit with a particular characteristic ... The particular characteristic can be a particular Quality of Service (QoS) class identifier, a particular resource type, a particular priority level, a particular packet delay budget, a particular packet error loss rate, a particular latency requirement, and a particular Logical Channel Group (LCG) identifier), and transmit the SR through the selected SR resource (¶ [0083]: the first resource can be a first PUCCH resource and the second resource can be a second PUCCH resource. Then, transmitting can include transmitting an HARQ-ACK indication in the selected scheduling request indication resource when the device has to transmit the HARQ-ACK indication in the subframe. For example, the first resource can be a higher layer configured resource spanning 1 ms TTI and the second resource can be a higher layer configured resource spanning 0.5 ms TTI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466